DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 2019/0026956 to Gausebeck et al.

With regard to claim 1, Gausebeck discloses an electronic device (Fig. 8, computing device 104) comprising a learning model trained according to an artificial intelligence algorithm, wherein the electronic device comprising: 
an input unit (Fig. 8, reception component 108); and 
a processor (Fig. 8, processing module 804) configured to, 
based on a two-dimensional image including at least one object being received via the input unit, obtain first depth information regarding the at least one object by applying the two-dimensional image to a first learning model (Fig. 8, 2D image data 102 is processed to determine 3D data by the 3D data derivation component 110, using a learning model.  See paragraphs [0030]-[0031], [0038] and [0065]-[0068]), 
obtain second depth information regarding the at least one object by applying the first depth information and ground truth depth data of the at least one object to a second learning model (Fig. 8, 3D from 2D model database and panorama model 514, provide additional depth information regarding the objects in the image using depth information from the 2D image as well as associated ground truth data.  See paragraphs [0100], [0125] and [0251]-0255]), and 
obtain three-dimensional information regarding the two- dimensional image based on the second depth information, wherein the first depth information comprises depth data according to a type of the at least one object (Fig. 8, 3D model generation component 118, uses derived 3D data 116, from the 2D image and the depth information from the model data and model selection component 512.  See paragraphs [0099], [0127]-[0128]).

With regard to claim 2, Gausebeck discloses the device according to claim 1, wherein the processor is configured to obtain information regarding the type of the at least one object by applying the two- dimensional image to the first learning model (paragraphs [0038]-[0040] and [0043]-[0047], Objects are determined and labeled using machine learning algorithms).

With regard to claim 3, Gausebeck discloses the device according to claim 2, wherein the first depth information comprises a depth value corresponding to each of a plurality of pixels included in the object, and wherein the processor is configured to obtain the second depth information by adjusting the depth value according to a Euclidean distance between the depth value and the ground truth depth data corresponding to each of the plurality of pixels by applying the depth value to the second learning model (paragraphs [0070] and [0247], The 3D model generation component employs the derived 3D data for the received images and uses 3D Euclidian space in order to map the geometric entities of the 3D shapes).

With regard to claim 4, Gausebeck discloses the device according to claim 1, wherein the depth data included in the first learning model is a representative depth value generalized according to the type of the object, and wherein the ground truth depth data included in the second learning model is a ground truth depth value obtained by capturing the at least one object with a stereo camera (paragraphs [0037]-[0038] and [0100] and [0124]-[0125], Ground truth is determined with the aid of stereo imaging).  

With regard to claim 5, Gausebeck discloses the device according to claim 1, further comprising: an image capturing unit, wherein the image capturing unit comprises a monochrome camera, and wherein the two-dimensional image is an image captured by the monochrome camera (paragraph [0030], a color or grayscale image may be captured by the image capture device).

With regard to claim 6, the discussion of claim 1 applies.

With regard to claims 7-10, the discussions of claims 2-5 apply respectively.

With regard to claim 11, the discussion of claim 1 applies.

With regard to claims 12-15, the discussions of claims 2-5 apply respectively.
   


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669